Citation Nr: 0918913	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-31 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a disability of the 
cervical segment of the spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military duty from January to May 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota.  The appellant was notified of the 
action of the RO and he appealed to the Board.  Subsequently, 
the Board issued a decision on the merits of the claim.  That 
decision was dated July 20, 2007.  The appellant was notified 
and he then appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims, hereinafter the Court.  
Upon reviewing the Board's decision, the Court concluded that 
error had been committed by the VA.  Thus, the Court vacated 
and remanded the claim to the Board for additional action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As reported above, the Board issued a decision on the merits 
of the appellant's claim in July 2007.  The Board in essence 
found that the medical evidence did not support the 
appellant's assertions that he currently suffered from a 
disability of the cervical segment of the spine that began in 
or was due to or the result of his military service.  The 
Court, in its action, concluded that the Board erred when it 
did not review "all" of the appellant's medical records in 
constructive possession of the VA.  Specifically, the Court 
found that the VA (and the Board) had a duty to obtain all of 
the appellant's treatment records including physical therapy 
records possibly located at the Long Beach (California) VA 
Medical Center (VAMC).  This was true even if it was unclear 
whether the appellant had informed the VA (and the Board) of 
the existence of those records.  Hence, in keeping with the 
instructions given by the Court, the claim will be remanded 
for the purpose of obtaining records not previously included 
in the claims file.  

Governing regulation requires that VA (including the AMC) 
will make as many requests as are necessary to obtain 
relevant records from a Federal government department or 
agency.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or that the custodian does not 
have them.  38 C.F.R. § 3.159(c)(2) (2008).

According to the appellant, he apparently sought out and 
received medical treatment at the Long Beach VAMC in the 
early 1980s.  It is unclear from the records submitted to the 
Court by the appellant whether those records have been 
retired to a Federal Records Center in Southern California or 
some other location designated by the National Archives.  
Therefore, upon remand, the AMC should contact the Long Beach 
VAMC and also the National Records Center and request that 
the appellant's file be retrieved from storage.  During the 
process of locating the appellant's records from the early 
1980s, all efforts to locate the file should be fully 
documented to facilitate appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appellant and discover whether he is in 
possession of any VA health care 
treatment records that show that he 
received physical therapy in the early 
1980s.  If the appellant is in possession 
of these records, the RO/AMC should 
request that the appellant provide a copy 
of those records for inclusion in the 
claims.  Any negative response should 
also be noted in the claims folder.

2.  The RO/AMC should make additional 
attempts to locate the appellant's VA 
medical treatment records, including his 
physical therapy documents, circa 1980 to 
1984, beginning the search the VAMC 
located at Long Beach, California.  If 
the Long Beach VAMC informs the RO/AMC 
that those records have been retired, the 
RO/AMC should contact the Federal Records 
Center and/or the National Archives and 
request that those records be retrieved - 
this includes calling up any records that 
may have been transferred to any long-
term storage facility or retirement 
depot.  Any other locations to which the 
medical records may have been transferred 
should be contacted as well.  All 
requests, responses, and actions taken to 
locate the appellant's medical records 
must be fully documented for future 
review.

3.  Once the above has been accomplished, 
the RO/AMC should once again arrange for 
the appellant to be examined by an 
appropriate specialist at the VAMC in 
Fargo, North Dakota.  The examination 
must be conducted by a physician; i.e., 
not a nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera.  The claims folder should be 
provided to the physician for review in 
conjunction with the examination.  If 
possible, the examination should not be 
performed by an individual who has 
previously examined the appellant.

After reviewing the file, the physician 
should render an opinion as to whether it 
is at least as likely as not that the 
appellant's current disability of the 
cervical segment of the spine is related 
to his military service.  It would be 
helpful if the examiner would use the 
following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The physician must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  In the 
doctor's report, the examiner must 
specifically discuss the appellant's pre-
service neck injuries, if any, and his 
post-service neck injuries (including the 
numerous motor vehicle accidents the 
appellant was involved therein).  In the 
doctor's report, the examiner must 
specifically discuss whether the claimed 
condition pre-existed service, and if so, 
whether the condition was aggravated by 
the appellant's military service.  
Additionally, if the examiner concludes 
that the appellant's current disability 
of the cervical segment of the spine is 
not related or caused by or the result of 
the appellant's service, the examiner 
must explain in detail the reasoning 
behind this determination.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim now on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the appellant's accredited representative 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




